On September 10,1997, it was the judgment of the Court that defendant’s prior deferred sentence is hereby revoked and that the defendant be and she is hereby sentenced to a term of ten (10) years in the Montana Women’s Prison at Billings, Montana. The sentence shall run concurrently with the sentence imposed in Cause No. 12527. It is the recommendation of the Court to the Montana Women’s Prison authorities that they assist the Evered family in whatever way possible so that the defendant may be a kidney donor for her father. Due to the defendant’s failure to comply with the terms and conditions of her deferred sentence while under the supervision of the Department of Probation and Parole, the Court finds that she is not entitled to receive, and shall not receive, credit for any elapsed time between the date of her conviction and the date of this Order, except that she shall receive credit from August 20,1995, through August21,1995;from June 11,1996, through June 26,1996; from July 2, 1997, through July 23, 1997; and from September 3, 1997, through date of sentencing, September 10,1997, for forty-eight (48) days jail time which she has previously served.
On April 10, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the *44Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Done in open Court this 10th day of April, 1998.
DATED this 16th day of April, 1998.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Rebecca Lynn Evered for representing herself in this matter.